CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


SUBLEASE
THIS SUBLEASE (this “Sublease”), dated as of April 4, 2014 (the “Effective
Date”), is entered into by and between AMYRIS, INC., a Delaware corporation
(“Amyris”), and TOTAL NEW ENERGIES USA, INC., a Delaware corporation (“TOTAL”).
Amyris is the tenant under the Master Lease (defined below) for the Master
Premises (as defined in the Master Lease). Amyris desires to sublease to TOTAL,
and TOTAL desires to sublease from Amyris, certain portions of the Master
Premises, on terms and conditions set forth in this Sublease.
1.
DEFINITIONS.

1.1    Sublease Premises:
(a) The “Sublease Premises” means the Master Premises, except for the Amyris
Dedicated Area (as defined below), as depicted on Exhibit A hereto. The Sublease
Premises is comprised of two areas: (i) an area dedicated to, and accessible
only by, TOTAL (the “TOTAL Dedicated Area”) and (ii) a common area that will be
shared, as described in this Sublease, by TOTAL and Amyris (the “OCT
Facilities”). The TOTAL Dedicated Area is comprised of approximately 3,671
rentable square feet of space, as outlined in red on Exhibit A hereto. The OCT
Facilities are comprised of approximately 18,350 square feet of space, including
a fermentation area, media sterilization, a warehouse (including a “cold room”
located therein), restrooms, shower, waste treatment, water treatment, a clean
in place system, and a dish room, all as outlined on Exhibit A hereto, and
includes all of the equipment and furniture located in those areas that is used
to perform such functions. All of the Sublease Premises are located on the first
(1st) floor of the building located at, and commonly known as, 5850 Hollis
Street, Emeryville, California 94608 (the “Building”). The “Amyris Dedicated
Area” is the portion(s) of the Master Premises outlined in blue on Exhibit A
hereto, which is comprised of approximately 544 rentable square feet of space.
The Amyris Dedicated Area will be entirely dedicated to Amyris Employees with no
access by TOTAL without the express prior written consent of the OCT Manager (as
defined in the Services Agreement).
(b) On or prior to the one year anniversary of the Commencement Date (defined
below), and provided that this Sublease is then in full force and effect and
TOTAL is not then in Default under this Sublease, TOTAL shall have the right to
notify Amyris in writing (the “Cold Room Notice”) that TOTAL requires additional
cold room space. Upon receipt of the Cold Room Notice, TOTAL and Amyris shall
work together, in good faith, to reconfigure a new cold room space located in
the warehouse, including moving shelving, and creating a separate cold room
adjacent to the current cold room located in the warehouse, provided any
physical construction work to accomplish the foregoing shall be the
responsibility of TOTAL at TOTAL’s sole cost and expense and such physical
construction work shall be subject to, and performed in accordance with, the
terms of Section 11 below. The new separate cold room shall be for the sole use
of TOTAL and shall constitute part of the TOTAL Dedicated Area under this
Sublease. TOTAL shall pay to Amyris , prior to commencement of any construction
in connection with the separate cold room, a one-time payment of $10,000 to
defray any cost to Amyris of reconfiguring the existing cold room as
contemplated in this paragraph. The Base Rent payable hereunder shall not be
increased in connection with the new cold room. TOTAL’s failure to timely
deliver the Cold Room Notice shall be deemed TOTAL’s determination that it does
not require additional cold room space.
1.2    Master Landlord: EmeryStation Triangle, LLC, a California limited
liability company.
1.3    Master Lease: Lease dated as of April 25, 2008 (the “Original Lease”), as
amended by a letter agreement dated April 25, 2008, a Second Amendment to Lease
dated as of February 5, 2010, and a

1    

--------------------------------------------------------------------------------



Third Amendment to Lease dated as of May 1, 2013 (the Original Lease, as so
amended, is referred to herein as the “Master Lease”).
1.4    Sublease Term: The term of this Sublease (the “Sublease Term”) shall
begin on the Commencement Date and shall end on the Expiration Date, unless
terminated earlier in accordance with the terms and conditions of this Sublease.
1.5    Commencement Date and Delivery Date: As used in this Sublease, the
“Commencement Date” shall be the latest of (i) the Effective Date, and (ii) the
date Master Landlord gives its consent to this Sublease and (iii) the date TOTAL
has furnished to Amyris all certificates of insurance required under Section 9.1
below; and the “Delivery Date” shall be the date Amyris delivers the Sublease
Premises to TOTAL, provided, in no event shall the Delivery Date occur prior to
the Commencement Date. As used in this Sublease, “delivery of the Sublease
Premises” shall mean delivery of the TOTAL Dedicated Area and access to the OCT
Facilities. Notwithstanding the foregoing, pursuant to and in accordance with
the terms of the Services Agreement (defined below), TOTAL shall have early
access to the OCT Facilities upon the later of (i) the Commencement Date and (i)
execution of an acceptable SOW (as defined in the Services Agreement) by Amyris
and TOTAL, and the parties agree that such early access to the OCT Facilities
prior to Amyris delivering the Sublease Premises to TOTAL shall not cause the
Delivery Date to have occurred.
1.6    Expiration Date: As used in this Sublease, “Expiration Date” means the
day immediately preceding the fifth (5th) anniversary of the Effective Date.
1.7    Base Rent: The annual base rent (“Base Rent”) payable by TOTAL to Amyris
with respect to the Sublease Premises shall be as follows:

ANNUAL BASE RENT
 
 
 
 
2014
$104,673
2015
$108,656
2016
$112,799
2017
$117,419
2018
$121,561
2019
$
—





1.8    Move Payment. TOTAL will pay to Amyris the Move Payment (as defined in
Section 7.1 below), not later than thirty (30) days following receipt of an
invoice therefor, together with reasonable supporting documentation.
1.9    Permitted Use: As used in this Sublease, “Permitted Use” means general
office, warehouse, laboratory and research and development, with associated
administration, including but not limited to, operation and administration of a
fermentation research and scale-up pilot plant, all of which is subject to the
limitations on use set forth in Section 7.1 of the Master Lease.

24



--------------------------------------------------------------------------------



1.10
TOTAL’s Address:    The Sublease Premises
Attn: Denis Giorno
Email: [*]

1.11
Amyris’s Address:    5885 Hollis Street, Suite 100
Emeryville, CA 94608
Attn: Legal Department
Email: generalcounsel@amyris.com

1.12    Definitions: Each of the terms in Section 1 is used in this Sublease as
a defined term and has the meaning given in such Section. Other capitalized
words and phrases for which no definition or incorporated reference is given in
this Sublease shall have the meanings given them in the Master Lease. Unless
otherwise indicated, all section references are to the sections of this
Sublease. The Sublease includes Exhibits A, B, C, D, E and F, attached hereto
and incorporated herein by this reference.
2.
DEMISE OF SUBLEASE PREMISES.

2.1    In consideration for Rent (as defined in Section 4.1), Amyris hereby
subleases the Sublease Premises to TOTAL, and TOTAL hereby subleases the
Sublease Premises from Amyris, subject to the terms and conditions of this
Sublease. TOTAL shall have no right to expand or contract the Sublease Premises
and no right of first refusal or offer or other expansion rights as to any other
premises, other than as provided in Section 10.2 below.
2.2    TOTAL shall have no right to use or access the Amyris Dedicated Area,
without the express prior written consent of Amyris, and, except as otherwise
expressly provided in this Sublease, the TOTAL Dedicated Area will be entirely
dedicated to use and access by TOTAL employees, contractors and guests, with no
access by Amyris or any other party without the express prior written consent of
TOTAL. However, in the event of an emergency, emergency staff from the Building
property manager and the Amyris emergency response team, may access the TOTAL
Dedicated Area as reasonably required. Amyris shall advise TOTAL in writing,
prior to the Effective Date, of the identity of Amyris’s emergency response
team, together with current contact information for all persons on that team,
and shall advise TOTAL promptly in writing of any changes to the members of the
team or their contact information. Additionally, janitorial and other
maintenance personnel may enter the TOTAL Dedicated Area as needed to perform
routine janitorial and maintenance functions without additional consent from, or
cost to, TOTAL.
2.3    All activities performed in the OCT Facilities by either party shall be
subject to the OCT Policies set forth in Pilot Plant Services Agreement executed
between the parties as of the Effective Date (including the exhibits thereto,
the “Services Agreement”). Prior to entering the OCT Facilities, TOTAL shall
request access from the OCT Manager (as defined in the Services Agreement),
which consent may be withheld only during such times as Amyris is entitled to
exclusive use of the OCT Facilities pursuant to the Services Agreement. Amyris
shall cause the OCT Manager to be reasonably available during normal business
hours to coordinate and provide such access to TOTAL. TOTAL acknowledges that
OCT Personnel (as required in the Services Agreement) are required to accompany
TOTAL at all times that TOTAL is within the OCT Facilities. Further, the OCT
Manager shall not permit Amyris Employees (defined in the Services Agreement) to
have access to the OCT Facilities without appropriate escort by OCT Personnel.
Any dispute between the parties regarding TOTAL’s right to access the OCT
Facilities in accordance with the terms of this Sublease, shall be resolved by
the Joint Oversight Team (as defined in the Services Agreement) and pursuant to
Section 23.12.1 below. If any such dispute is ultimately submitted to
arbitration, as provided in Section 23.12.1, TOTAL’s obligation to pay Base Rent
shall be suspended during the period of the arbitration and, if (but only if) it
is determined that TOTAL was not
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



entitled to access to the OCT Facilities, TOTAL shall promptly pay to Amyris an
amount equal to the suspended Base Rent. If it is determined that TOTAL was
entitled to access to the OCT Facilities, TOTAL shall have no obligation to pay
to Amyris any portion of the suspended Base Rent.
2.4    TOTAL acknowledges that the OCT Facilities portion of the Sublease
Premises are not separately demised nor subject to exclusive use by TOTAL
hereunder and that the OCT Facilities are comprised of common areas and shared
lab and other space that Amyris retains the right to use, jointly with TOTAL
during the Sublease Term, in accordance with the terms of this Sublease. TOTAL
and Amyris shall cooperate in good faith and take commercially reasonable
actions to mitigate interference with the business operations of the other party
arising from the lack of demising walls and use of shared space. At least thirty
(30) days prior to each anniversary of the effective date of the Services
Agreement, TOTAL and Amyris will agree on the projected workload and utilization
of the OCT Facilities by Amyris and TOTAL for the following year. Scheduling of
OCT Facilities and utilization of the OCT Facilities will be coordinated by the
OCT Manager in collaboration with a single point of contact designated by TOTAL
(“TOTAL BPP Coordinator”). Notwithstanding the preceding sentence, for the first
year of the Services Agreement, the parties will agree on such projected
workload within thirty (30) days after the Effective Date. Scheduling of
Campaigns (as defined in the Services Agreement) will be mutually agreed upon by
the OCT Manager and the TOTAL BPP Coordinator at least thirty (30) days prior to
the beginning of each calendar quarter.
2.5    Amyris hereby grants TOTAL a non-exclusive license (the “License”) to
use, together with Amyris, Amyris’s furniture, trade fixtures and equipment
located in the OCT Facilities (collectively, the “Furniture and Equipment”).
Amyris shall not revoke the License during the Sublease Term. Amyris covenants
to keep the Furniture and Equipment in reasonably good and working condition. A
list of all of the material Furniture and Equipment is set forth in Exhibit C to
this Sublease; provided, the parties acknowledge that Exhibit C does not contain
an exhaustive list of the Furniture and Equipment. If additional equipment is
required in order to execute the Services in the OCT Facilities, the parties
will jointly determine whether such new equipment is to be purchased and owned
by TOTAL or Amyris (or jointly owned), as well as any use rights and
limitations. If such equipment is to be owned by TOTAL, it shall be labeled as
owned by TOTAL, and Amyris shall take all actions and execute those instruments
reasonably requested by TOTAL to evidence such ownership. The OCT Manager and
the TOTAL BPP Coordinator shall review Exhibit C during their regular quarterly
meeting and shall update Exhibit C, if necessary, to reflect any new or replaced
material Furniture and Equipment. Shared use of the Furniture and Equipment is
considered by the parties to be an integrated right under this Sublease and
shall be considered appurtenant to the Sublease Premises for all purposes,
including without limitation, as contemplated in Section 365(h) of the
Bankruptcy Code. There shall be no additional charge for use of the Furniture
and Equipment, except that TOTAL shall be responsible for any costs and expenses
to repair or replace any Furniture and Equipment damaged by TOTAL or TOTAL’s
agents, employees, contractors, or invitees (not including normal wear and
tear). Amyris shall have the right to grant liens on or security interests in
the Furniture and Equipment, in connection with a financing and the License
shall be subordinate to any such liens; provided, with respect to the Furniture
and Equipment listed under the “Utilities” heading on Exhibit C (the “Utilities
Equipment”), and any replacements thereof, (i) Amyris shall give TOTAL prior
written notice before granting any lien on the Utilities Equipment (or any
replacements thereof), which notice shall include the name and contact
information of the prospective lienholder (the “Lienholder”), and TOTAL shall
have the right to contact any such prospective Lienholder, (ii) the Lienholder
must agree to give TOTAL notice and the right (but TOTAL shall not have any
obligation) to cure any default by Amyris that would entitle the Lienholder to
exercise remedies and take title to any of the Utilities Equipment, and (iii) if
TOTAL does cure any such default(s) by Amyris, or replaces any Utilities
Equipment that is removed by a Lienholder, or purchases any of the Utilities
Equipment from a Lienholder (i.e., in lieu of, or in connection with, a
foreclosure of the Lienholder’s lien on the Utilities Equipment), all costs
incurred by TOTAL in so doing, may be offset by TOTAL against

24



--------------------------------------------------------------------------------



the Base Rent Installment Payment next coming due under this Sublease, and any
subsequent Base Rent Installment Payments until satisfied; and further provided,
with respect to the balance of the Furniture and Equipment listed on Exhibit C
hereto, and any replacements thereof, Amyris shall give TOTAL prior written
notice before granting any lien on such Furniture and Equipment (or any
replacements thereof). Subject to the rights of Amyris to encumber the Furniture
and Equipment as provided above, Amyris shall not remove the Furniture and
Equipment identified on Exhibit C (or any replacements thereof) from the OCT
Facility during the Sublease Term, except with advance written notice to TOTAL
and unless it is promptly replaced by other Furniture and Equipment of equal or
better quality and utility. If Amyris removes any Furniture and Equipment
identified on Exhibit C in violation of the covenant in the immediately
preceding sentence, TOTAL shall have the right to replace such removed Furniture
and Equipment and all costs incurred by TOTAL in so doing may be offset by TOTAL
against the Base Rent Installment Payment next coming due under this Sublease.
2.6     The OCT Facilities equipment will be accessible by each party’s
respective IT network, but it will only be accessible by one party’s network at
a time, which sharing requires OCT Personnel to disconnect certain OCT
Facilities equipment from one party’s network and attach it to the other party’s
network when, for example shifting from executing a Campaign on behalf of TOTAL
to Amyris conducting work for Amyris (and vice versa). The OCT Personnel shall
take all actions necessary to ensure that all data is deleted from any OCT
Facilities equipment prior to attaching such equipment to the other party’s
network. In the event that a party inadvertently acquires or is given access to
the other party’s data residing on OCT Facilities equipment, such party shall
promptly notify the other party in writing by contacting the relevant OCT
Manager or TOTAL BPP Coordinator, shall not use and shall promptly destroy such
data.
2.7    All SOPs (as described in the Services Agreement) applicable to the OCT
Facilities equipment shall be fully and accurately documented in writing by OCT
Personnel and copies will be provided to TOTAL upon request.
2.8    Amyris is responsible for (i) training OCT Personnel and TOTAL employees
to applicable health safety and environmental (“HSE”) standards for the Sublease
Premises, (ii) reporting any safety incidence in the Sublease Premises, (iii)
maintenance of OCT Facilities’ equipment and utilities, and (iv) organizing the
workload of project operation and doing a hazard and operability study, if
necessary. A copy of the HSE standards are set forth in Schedule 4 to the
Services Agreement. However, for purposes of confirming HSE compliance in the
TOTAL Dedicated Area, or as requested by TOTAL, the parties shall employ a
mutually agreed upon third party who shall determine whether TOTAL has complied
with all applicable HSE standards, and shall report to Amyris such compliance
(or failure) but shall not disclose any details relating to the operation or use
of such area or equipment.
2.9    In the scope of operations needed for the bioprocess development, some
operations conducted by TOTAL might be subcontracted to specialists having
specific pieces of equipment not available in the OCT Facilities. The use of
such subcontractors who access the OCT Facilities must be reviewed and approved
by the OCT Manager before any subcontractor may enter the OCT Facilities. In
addition, TOTAL will ensure that any such subcontractors that enter the OCT
Facilities will abide by the confidentiality provisions of the Services
Agreement.
3.
SUBLEASE TERM AND TERMINATION.

3.1    As noted in Section 1.4, the Sublease Term shall commence on the
Commencement Date and Amyris shall deliver the Sublease Premises to TOTAL on the
Delivery Date. If for any reason Amyris is delayed in delivery of the Sublease
Premises to TOTAL after the occurrence of the Commencement Date, Amyris shall
not be liable therefor, nor shall such failure affect the validity of this
Sublease or the

24



--------------------------------------------------------------------------------



obligations of TOTAL hereunder, provided, however, that TOTAL’s obligation to
pay Base Rent shall be subject to daily abatement, as provided in Section 4.2
below.
3.2    Unless sooner terminated pursuant to the terms of this Sublease,
including without limitation pursuant to Sections 3.4, 12 or 14, the Sublease
shall end on the Expiration Date.
3.3    The Sublease may be terminated prior to the Expiration Date if the Master
Lease, either with respect to the entire Master Premises or with respect to any
portion of the Master Premises which includes the Sublease Premises, is
terminated for any cause whatsoever (and Master Landlord does not require TOTAL
to attorn).
3.4    TOTAL may terminate this Sublease at any time upon ninety (90) days’
prior written notice, provided that as a condition precedent to TOTAL’s
effective exercise of this early termination right, it will pay Amyris on or
prior to the effective date of termination (i) all Rent accruing hereunder for
the period up to and including the effective date of such early termination and
(ii) an amount equal to one additional year of Base Rent for the twelve-month
period following the date of early termination (with an appropriate proration
for any month at the beginning or end of such twelve-month period that falls
within a Base Rent Installment Payment period).
3.5    Amyris may terminate this Sublease for a Total Default, as set forth
herein.
3.6    This Sublease may be terminated per the terms of Section 12.1.
3.7    Neither TOTAL nor Amyris shall have any further rights or obligations
under this Sublease upon the Expiration Date or the effective date of any
earlier termination of this Sublease, except for those that expressly survive
termination of this Sublease.
4.
RENT.

4.1    The rent (“Rent”) payable by TOTAL for the Sublease Premises shall
consist of (i) the Base Rent and (ii) the Excess Utility Charges (defined
below). Unless otherwise agreed in writing by Amyris, TOTAL shall make all
payments due to Amyris pursuant to this Sublease by wire transfer or ACH of
immediately available funds to:
Bank: Bank of the West
Bank address: 180 Montgomery Street, San Francisco, CA 94104
Checking Account No: [*]
ABA: [*]
Swift Code: [*]


or to such other bank account as is designated in writing by Amyris from time to
time. Except as encompassed within Rent, TOTAL shall have no obligation to pay
rent or other charges for services, utilities, equipment usage, security or
other items to Amyris, including, without limitation, any Operating Expenses or
Taxes (as such terms are defined in the Master Lease).
4.2    TOTAL shall pay to Amyris in advance, and without notice, demand,
deduction or offset, the applicable Base Rent each calendar year during the
Sublease Term through three (3) equal installments as set forth below (each such
installment payment, a “Base Rent Installment Payment”):


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



24



--------------------------------------------------------------------------------



March 1        July 1            November 1


2014
US$34,891**        US$34,891        US$34,891

2015
US$36,219        US$36,219        US$36,219

2016
US$37,600        US$37,600        US$37,600

2017
US$39,140        US$39,140        US$39,140

2018
US$40,520        US$40,520        US$40,520

2019        US$0            N/A            N/A


**The parties agree that first Base Rent Installment Payment for 2014 will be
due and payable within fifteen (15) days after the Effective Date, rather than
on March 1, 2014.


The third Base Rent Installment Payment (and, if necessary to utilize the entire
reduction, subsequent Base Rent Installment Payments) will be reduced by $282
for each day after the later of (i) the Commencement Date, and (ii) August 1,
2014, until the Delivery Date.


4.2.1    In the event of an early termination of this Sublease for any reason
other than at TOTAL’s election pursuant to Section 3.4 above or pursuant to
Section 12 below, any Rent amounts paid in advance by TOTAL for a period
occurring after the effective date of the termination shall be reimbursed by
Amyris promptly following such termination date.
4.3    The Base Rent for each calendar year in the Sublease Team was set by the
parties assuming that the charges paid by Amyris (either directly or to the
Master Landlord) for electricity, natural gas and treatment of effluents
(including waste water and plant steam condensate, etc.) for the Master Premises
for any 12-month calendar year during the Sublease Term (the “Actual Charges”)
would not be greater than the sum of US$50,000 plus the charges paid by Amyris
(either directly or to the Master Landlord) for electricity, natural gas and
treatment of effluents for the Master Premises for 2013 (such sum, the “Baseline
Utility Charges”) due to TOTAL’s operations in the TOTAL Dedicated Area.
Consequently, if, in any calendar year during the Sublease Term, the Actual
Charges are greater than the Baseline Utility Charges due to TOTAL’s operations
in the TOTAL Dedicated Area, then, in addition to the applicable Base Rent,
TOTAL shall pay to Amyris, the amount by which the Actual Charges for that
calendar year exceeded the Baseline Utility Charges (the “Excess Utility
Charges”). Payment for the Excess Utility Charges shall be made once annually by
TOTAL within thirty (30) days following receipt by TOTAL of an invoice therefor,
which shall include such back-up information as is necessary for TOTAL to verify
that the Excess Utility Charges being invoiced are accurate. Except for the
Excess Utility Charges that TOTAL is required to pay pursuant to this
subsection, Base Rent shall include all of the Building services and utilities
provided to Amyris under the Master Lease with respect to both the TOTAL
Dedicated Area and the OCT Facilities. Amyris shall, at its sole cost, be
responsible for providing TOTAL with treatment of all effluents (including waste
water and plant steam condensate, etc.).
With Master Landlord’s prior written consent, TOTAL shall be entitled, at any
time during the Sublease Term and at its expense, to have separate meters
installed for the electricity, natural gas and treatment of effluents that is
provided by Amyris to the TOTAL Dedicated Area, and, to the extent the
separately metered charges show that TOTAL’s operations in the TOTAL Dedicated
Area resulted in the Actual Charges for any calendar year exceeding the Baseline
Utility Charges, then the Excess Utility Charges shall be that excess for such
calendar year.

24



--------------------------------------------------------------------------------



Except for the Excess Utility Charges that TOTAL is required to pay pursuant to
this Section, TOTAL shall have no obligation to pay utility or other charges
(other than as included in the Base Rent provided for in this Sublease) for its
use of the OCT Facilities under this Sublease.
4.4    If any Rent is not paid within ten (10) business days of when due, TOTAL
acknowledges that Amyris will incur additional administrative expenses and costs
which are difficult or economically impractical to ascertain. In addition to any
late charges and interest payable under the Master Lease, TOTAL shall pay an
administrative charge to Amyris equal to two percent (2%) of the delinquent
amount. Neither demand for nor receipt of any late charge called for under this
Sublease shall (i) operate to waive any default by TOTAL or provide a substitute
for TOTAL’s full and timely performance of the obligation to pay Rent, or (ii)
limit the exercise of any other right or remedy Amyris may have under this
Sublease in case of TOTAL’s default
4.5    If, during the Sublease Term, Amyris shall actually receive an abatement
of rent under the Master Lease as to the Sublease Premises, then TOTAL shall be
entitled to receive from Amyris a proportionate share of such abatement,
calculated based on the ratio that the square footage of the TOTAL Dedicated
Area bears to the portion of the Master Premises to which the abatement applies,
multiplied by the total amount of the abatement, and shall be applied to reduce
the next Base Rent Installment Payment(s) coming due.
5.     REPRESENTATIONS AND WARRANTIES.
5.1    TOTAL represents and warrants to Amyris that: (i) TOTAL is familiar with
the provisions of the Master Lease insofar as it pertains to the Sublease
Premises and TOTAL’s use and occupation thereof under this Sublease; (ii) TOTAL
has the right and power to execute and deliver this Sublease and to perform its
obligations hereunder; (iii) the person or persons executing this Sublease for
TOTAL are fully authorized to so act and no other action, other than the parties
obtaining Master Landlord’s consent to this Sublease, is required to bind TOTAL
to this Sublease; and (iv) TOTAL is duly organized and in good standing in its
state of formation and is authorized to conduct business in the state where the
Sublease Premises are located.
5.2    Amyris represents and warrants to TOTAL that, as of the Effective Date:
(i) a true and complete copy of the Master Lease is attached hereto as Exhibit
F; (ii) the Master Lease is in full force and effect and Amyris has not received
written notice that it is in default thereunder, and Amyris is not aware of any
condition or event that could ripen into a default by Amyris thereunder; (iii)
to Amyris’s knowledge, the Master Landlord is not in default under the Master
Lease; (iv) Amyris has the right and power to execute and deliver this Sublease
and to perform its obligations hereunder; (v) the person or persons executing
this Sublease for Amyris are fully authorized to so act and no other action,
other than the parties obtaining Master Landlord’s consent to this Sublease, is
required to bind Amyris to this Sublease; (vi) attached Exhibit C is a true and
correct description of all material Furniture and Equipment that is currently
located in the OCT Facilities (and as such, is not an exhaustive list); (vii)
Amyris owns the Furniture and Equipment listed on Exhibit C; (viii) Amyris is
duly organized and in good standing in its state of formation and is authorized
to conduct business in the state where the Sublease Premises are located; (ix)
Amyris has not encumbered any portion of the Master Premises leasehold, and
there is no leasehold deed of trust recorded with respect to such premises; (x)
and Amyris has and is in compliance in all material respects with all
governmental permits, licenses, authorizations, approvals, and entitlements with
respect to its use and occupancy of the Master Premises (copies of all such
governmental permits, licenses, authorizations, approvals, and entitlements are
attached hereto as Exhibit D).
6.     PARKING. There are no parking spaces or rights provided to TOTAL under
this Sublease.

24



--------------------------------------------------------------------------------



7.
POSSESSION AND USE; SIGNAGE.

7.1    As soon as reasonably practical following the Effective Date, and in any
event not later than August 1, 2014, Amyris will have moved all of its
personnel, furniture, equipment and personal property out of the TOTAL Dedicated
Area and will deliver the TOTAL Dedicated Area to TOTAL broom clean and with all
utilities which are the obligation of Amyris to maintain under the Master Lease
in good working condition. Commencing on the Delivery Date (but subject to any
early access rights that may be granted to TOTAL pursuant to Section 1.5 above,
Amyris shall provide TOTAL with continuing access to the OCT Facilities. Time is
of the essence with respect to the timing of Amyris’s move and delivery of the
TOTAL Dedicated Area to TOTAL and, if the TOTAL Dedicated Area is not delivered
at the time and in the condition described above in this Section 7.1, Base Rent
shall be subject to daily abatement during the period of delay, as provided in
Section 4.2 above. Other than as set forth in this Section, Amyris has no
obligation to prepare, modify or alter the Sublease Premises, and Amyris
subleases the Sublease Premises to TOTAL, and TOTAL accepts the Sublease
Premises, strictly in their present “as-is” and “with all faults” condition. As
provided in Section 1.8 above, TOTAL will pay to Amyris, no later than thirty
(30) days following receipt of an invoice and reasonable supporting
documentation evidencing such costs, an amount not to exceed $150,000, for
one-half of the out-of-pocket expenses incurred by Amyris in connection with the
move described above (the “Move Payment”).
7.2    The Sublease Premises shall be used and occupied by TOTAL solely for the
Permitted Use. TOTAL’s use of the Sublease Premises shall comply with the
relevant provisions of the Master Lease and all laws, rules, regulations,
restrictions, statutes, codes, ordinances and permits of, or issued by, any
municipal or governmental entity (“Laws”) applicable to its use of the Sublease
Premises.
7.3    TOTAL shall have the right, during the Sublease Term, to have its logo on
the door of the TOTAL Dedicated Area. Amyris, at no cost to Amyris, will
cooperate with TOTAL to have such logo installed in compliance with the Master
Lease.
8.
SERVICES, MAINTENANCE AND REPAIR OBLIGATIONS.

8.1     Amyris grants to TOTAL the right to receive, during the Sublease Term,
all of the services and benefits with respect to the Sublease Premises that are
to be provided by Master Landlord under the Master Lease. If any services
pertaining to the Sublease Premises are contracted for directly by Amyris, TOTAL
shall also have the right to receive the benefit of those services through
Amyris at no additional charge, except as otherwise expressly provided in this
Sublease. Amyris shall not be required to provide any services or to perform any
maintenance or repairs or work or obtain any insurance which Master Landlord is
or may be required to provide or perform under the Master Lease. Amyris shall
have no responsibility for or be liable to TOTAL for any default, failure or
delay on the part of Master Landlord in the performance or observance by Master
Landlord of any of its obligations under the Master Lease, nor shall such
default by Master Landlord affect this Sublease or waive or defer the
performance of any of TOTAL’s obligations under this Sublease, including without
limitation the obligation to pay Rent, except to the extent a default by Master
Landlord that affects the Sublease Premises results in a waiver or deferral of
Amyris’s obligations under the Master Lease that are to be performed by TOTAL
under this Sublease or to the extent Amyris receives an abatement of rent under
the Master Lease as set forth in Section 4.5 above. TOTAL hereby expressly
waives (i) the provisions of any statute, ordinance or judicial decision, now or
hereafter in effect, which would give TOTAL the right to make repairs at the
expense of Amyris or Master Landlord, or (ii) to claim any actual or
constructive eviction by virtue of any interruption in access, services or
utilities to, or any failure to make repairs in or to, the Sublease Premises or
the Building, including without limitation, any rights under California Civil
Code Section 1932(1) and 1931(2), 1933 (4), 1941 or 1942. Notwithstanding the
foregoing, the parties do contemplate that Master Landlord will, in fact,
perform its obligations under the Master Lease and in the event of any default
or failure of such

24



--------------------------------------------------------------------------------



performance by Master Landlord, Amyris agrees that it will, upon notice from
TOTAL, take all commercially reasonable actions necessary to cause Master
Landlord to perform its obligations under the Master Lease. Amyris, however,
shall have no obligation to sue Master Landlord on TOTAL’s behalf or to
terminate the Master Lease as a result of any such default or failure by Master
Landlord. Notwithstanding the foregoing, if Master Landlord’s default or failure
to perform its obligations under the Master Lease interferes with or adversely
affects TOTAL’s use of the Sublease Premises and Amyris’ efforts to enforce the
Master Lease do not result in Master Landlord curing the default or failure
within the time period provided to Master Landlord under the Master Lease to
cure such default or failure, Amyris shall not be deemed to be in default of its
obligations hereunder, but in such event TOTAL, at TOTAL’s expense, shall have
the right to institute legal proceedings in Amyris’ name (i.e., by naming Amyris
as the plaintiff) and Amyris shall reasonably cooperate with TOTAL, without
expense to Amyris, as necessary or desirable in connection with such
proceedings. TOTAL shall provide Amyris with copies of any pleadings or other
documents TOTAL proposes to file in any such legal proceedings prior to filing
thereof. TOTAL shall protect, indemnify, defend and hold Amyris harmless from
and against all Losses (as defined in Section 9.3) arising from any legal
proceeding brought by TOTAL pursuant to this Section 8.1, except to the extent
caused by the gross negligence or willful misconduct of Amyris.
8.2    TOTAL shall maintain the TOTAL Dedicated Area in a clean and orderly
manner and condition, and Amyris shall maintain the OCT Facilities in a clean
and orderly manner and condition, in each case, to the extent that Amyris is
required to maintain the Sublease Premises under the Master Lease. In addition,
Amyris shall maintain the Furniture and Equipment such that it is maintained in
accordance with all SOPs.
8.3    Notwithstanding anything herein or in the Master Lease to the contrary,
in no event shall TOTAL be responsible for making or paying for improvements to
bring the Sublease Premises into compliance with Laws, including, without
limitation, disability access laws, unless (A) (i) the applicable Laws become
effective after the Commencement Date, and (ii) the improvements are
necessitated solely by reason of TOTAL’s unique and specific use of the TOTAL
Dedicated Area (i.e., other than for the uses contemplated by Section 1.9
above); or (B) the improvements are necessitated solely by the improvements
constructed by or for TOTAL, pursuant to Section 11 below; provided, however,
TOTAL shall be responsible for compliance with all Laws (including disability
access laws) related to TOTAL’s employees and the arrangement of any furniture,
equipment or personal property in the TOTAL Dedicated Area.
8.4    TOTAL shall comply with all Hazardous Materials Laws and terms and
conditions of the Master Lease (including without limitation, Section 7.1(d)
thereof) with respect to any Hazardous Materials (including any Permitted
Hazardous Materials) handled by TOTAL in and about the TOTAL Dedicated Area.
Amyris consents to TOTAL’s Handling of the Hazardous Materials listed on Exhibit
B attached hereto, subject to Master Landlord’s approval of such list. Upon
Master Landlord’s approval of the items listed on Exhibit B, such items shall be
deemed Permitted Hazardous Materials (as defined in the Master Lease).
Notwithstanding Section 7.1(d)(5) of the Master Lease, the proviso in the third
sentence of that section that imposes the burden of proof on TOTAL (i) shall
only apply to the TOTAL Dedicated Area and (ii) shall not apply if the Hazardous
Materials that are the subject of a Release (as defined in the Master Lease) are
used by both TOTAL and Amyris. Further, the obligation to complete an
environmental study, as required by Section 7.1(d)(10) of the Master Lease,
shall not apply to TOTAL.
9.
TOTAL’S INSURANCE AND INDEMNITY.

9.1    Throughout the Sublease Term, TOTAL shall procure and maintain, at its
own cost and expense, such workers’ compensation, commercial general liability
insurance and any other coverages as are required to be carried by the tenant
under the Master Lease, and such property insurance as is required to be carried
by the tenant under the Master Lease to the extent such property insurance
pertains to the

24



--------------------------------------------------------------------------------



TOTAL Dedicated Area, all naming Amyris (and any of its designees), as well as
Master Landlord any other party designated by Master Landlord, pursuant to the
Master Lease, from time to time, as additional insureds and loss payees in the
manner required in the Master Lease. If the Master Lease requires the tenant
under the Master Lease to insure leasehold improvements or alterations, then
Amyris shall continue to insure such leasehold improvements that are located in
the Sublease Premises as of the Effective Date during the Sublease Term. TOTAL
shall be responsible for insuring any alterations in the Sublease Premises made
by TOTAL. TOTAL's and Amyris’s general liability policies shall provide
cross-liability coverage for both TOTAL and Amyris (and their designees), and
the coverage afforded to one must be as broad as that afforded to the party
carrying such insurance. TOTAL shall furnish to Amyris certificates, in form and
substance reasonably satisfactory to Amyris and Master Landlord, of TOTAL’s
insurance required under this Section 9.1 on or before the Commencement Date.
Within five (5) business days after any renewal (or such earlier date as may be
requested pursuant to the Master Lease), TOTAL shall furnish Amyris certificates
of insurance evidencing maintenance and renewal of the required coverage on form
reasonably acceptable to Amyris, and a copy of the endorsement to TOTAL’s
liability policy showing the additional insureds and loss payees.
9.2    Each of TOTAL and Amyris hereby waives, on behalf of itself and on behalf
of its insurers, any and all rights of recovery against the other, against
Master Landlord, and their respective officers, employees, agents and
representatives on account of loss or damage occasioned by the waiving party or
its property or the properties of others under its control caused by fire or any
of the extended coverage risks described hereunder, to the extent that such loss
or damage is insured under any insurance policy in force at the time of such
loss or damage or required to be carried hereunder. If necessary for its
effectiveness, each party shall give notice to its insurance carrier of the
foregoing waiver of subrogation.
9.3    To the fullest extent permitted by Law, Amyris waives all claims against
TOTAL for economic damages, damage to any property or injury or death of any
person in, on or about the Amyris Dedicated Area and the OCT Facilities arising
at any time or from any cause other than to the extent resulting directly from
the gross negligence or willful misconduct of TOTAL. Amyris agrees to protect,
defend, indemnify and hold TOTAL harmless from all liabilities, claims, losses,
obligations, damages, penalties, actions, costs, liens, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law) (collectively, “Losses”) which
TOTAL may incur, or for which TOTAL may be liable to Master Landlord arising
from (a) the use, modification or occupancy of the Amyris Dedicated Area and the
OCT Facilities or anything contained therein, (b) the acts or omissions of
Amyris, its employees, agents, contractors, invitees or licensees (other than
TOTAL), and (c) any acts or events occurring in or about the Amyris Dedicated
Area and the OCT Facilities during the Sublease Term. Amyris’s obligations to
protect, defend, indemnify and hold harmless TOTAL under this subsection are in
no way conditioned upon either (i) Amyris’s acts or omissions being a cause of
any underlying claim, demand, action, liability, expense, loss or damage, or
(ii) TOTAL being free of negligence or wrongful conduct in connection therewith;
provided, however, that Amyris shall not be required to indemnify or hold TOTAL
harmless to the extent it is established that TOTAL’s gross negligence or
willful misconduct is the cause of any Losses. Amyris’s indemnity obligations
set forth in this subsection shall survive the expiration or earlier termination
of this Sublease.
9.4    To the fullest extent permitted by Law, TOTAL waives all claims against
Amyris for economic damages, damage to any property or injury or death of any
person in, on or about the TOTAL Dedicated Area arising at any time or from any
cause other than to the extent resulting directly from the gross negligence or
willful misconduct of Amyris. TOTAL agrees to protect, defend, indemnify and
hold Amyris harmless from all Losses which Amyris may incur, or for which Amyris
may be liable to Master Landlord, arising from (a) the use, modification or
occupancy of the TOTAL Dedicated Area or anything contained therein, (b) the
acts or omissions of TOTAL, its employees, agents or contractors, invitees or
licensees, and (c) any acts or events occurring in or about the TOTAL Dedicated
Area during the Sublease

24



--------------------------------------------------------------------------------



Term. TOTAL’s obligations to protect, defend, indemnify and hold harmless Amyris
under this subsection are in no way conditioned upon either (i) TOTAL’s acts or
omissions being a cause of any underlying claim, demand, action, liability,
expense, loss or damage, or (ii) Amyris being free of negligence or wrongful
conduct in connection therewith; provided, however, that TOTAL shall not be
required to indemnify or hold Amyris harmless to the extent it is established
that Amyris’s gross negligence or willful misconduct is the cause of any Losses.
TOTAL’s indemnity obligations set forth in this subsection shall survive the
expiration or earlier termination of this Sublease.
10.
ASSIGNMENT AND SUBLETTING.

10.1    TOTAL shall have the right to assign its entire interest in this
Sublease or to sublet its entire interest in the Sublease Premises in each case
to an entity that controls, is controlled by or is under common control with
TOTAL (a “TOTAL Affiliate”), without the consent of Amyris, provided that (i)
TOTAL shall give Amyris written notice at least five (5) business days prior to
the effective date of the proposed transfer and the TOTAL Affiliate shall
expressly assume TOTAL’s obligations hereunder, (ii) Master Landlord has given
its written consent to such transfer, and (iii), TOTAL shall not be released
from its obligations under this Sublease by reason of any such assignment or
subletting to a TOTAL Affiliate. The foregoing right is personal to TOTAL and to
any TOTAL Affiliate that takes an assignment of TOTAL’s entire interest in this
Sublease or subleases TOTAL’s entire interest in this Sublease. Except as
provided above, TOTAL shall not voluntarily, involuntarily or by operation of
law: (a) assign, convey or mortgage this Sublease or any interest under it; (b)
allow any transfer thereof or any lien upon TOTAL’s interest by operation of
law; (c) sublet the Sublease Premises or any part thereof; or (d) permit the
occupancy of the Sublease Premises or any part thereof by anyone other than
TOTAL.
10.2    In the event that Amyris seeks to assign its entire interest in the
Master Lease during the Sublease Term to anyone other than Master Landlord or
any assignee pursuant to an assignment for which Master Landlord’s consent is
not required under the Master Lease, including without limitation in connection
with any sale or assignment in bankruptcy, such assignment shall be expressly
subject to the terms and conditions of this Sublease, and provided TOTAL is not
then in Default under this Sublease, before Amyris may consummate such
assignment, it shall give TOTAL written notice (the “ROFO Notice”) setting forth
the material terms of such assignment, including the rent and other
consideration to be paid by the assignee, and TOTAL shall have fifteen (15)
business days after receipt of that notice to elect, by giving written notice to
Amyris, to acquire Amyris’s interest in the Master Lease on the terms set forth
in the ROFO Notice, provided in all events any such assignment to TOTAL shall be
subject to Master Landlord’s consent to such assignment pursuant to and in
accordance with the terms and conditions of the Master Lease. If such election
by TOTAL shall not be timely made, then Amyris may conclude such assignment on
terms that are not materially more favorable to the prospective assignee than
those set forth in the ROFO Notice. If the terms upon which the assignment will
be made change from those set forth in the ROFO Notice, in a manner that is
materially more favorable to the prospective assignee, then Amyris shall give
TOTAL another ROFO Notice and the provisions of this section shall again apply.
The foregoing right is personal to TOTAL and any TOTAL Affiliate to which
TOTAL’s entire interest in this Sublease has been assigned in accordance with
Section 10.1 above.
11.
ALTERATIONS.

11.1    Other than as set forth below, TOTAL shall not make any alterations in
or additions to the Sublease Premises (“Alterations”) without Amyris’s prior
written consent, which shall not be unreasonably withheld. If Amyris consents
thereto, Amyris shall use reasonable efforts, at no material cost to Amyris, to
obtain the consent of Master Landlord if such consent is required under the
Master Lease. If Alterations by TOTAL are permitted or consented to, TOTAL shall
comply with all of the covenants of Amyris, as Tenant, contained in the Master
Lease pertaining to the installation and removal of such

24



--------------------------------------------------------------------------------



Alterations. TOTAL shall indemnify, defend and hold Amyris harmless against any
and all Losses imposed on Amyris arising out of the installation and/or removal
of Alterations by TOTAL. At the time consent is given, Amyris shall advise
TOTAL, in writing, if removal of the Alterations will be required by Amyris at
the end of the Sublease Term. Amyris shall advise TOTAL at the time of its
approval of any Alterations, whether Master Landlord has notified Amyris that
such Alterations constitute Required Removables under the terms of the Master
Lease. Provided any such Alterations would not otherwise be Required Removables
under the terms of the Master Lease, TOTAL will not be required to remove such
approved Alterations at the end of the Sublease Term unless Amyris advised TOTAL
at the time of giving consent that removal will be required. Amyris shall not
require TOTAL to remove the Initial Alterations (defined below) at the end of
the Sublease Term.
11.2    Notwithstanding Section 11.1 above, (i) TOTAL intends to construct
certain improvements in the TOTAL Dedicated Area (the “Initial Alterations”), as
generally described on Exhibit E hereto, and Amyris hereby approves such general
description and the Initial Alterations, subject to Master Landlord’s approval
of same pursuant to the terms and conditions of the Master Lease, (ii) Amyris
acknowledges that there may be reasonable interference with utilities and
Amyris’s ability to use the OCT Facilities and the Amyris Dedicated Area during
construction of the Initial Alterations, and confirms that the indemnity in
Section 11.1 shall not apply to that reasonable interference, and (iii) TOTAL
agrees to use reasonable efforts to minimize interference with operations in the
OCT Facilities and the Amyris Dedicated Area in connection with the construction
of the Initial Alterations. Amyris acknowledges that the description of the
Initial Alterations may change, and Amyris shall have reasonable rights to
approve all such changes, in addition to Master Landlord’s approval of the same,
to the extent required by the Master Lease. The Initial Alterations shall be
constructed in accordance with Article 9 of the Master Lease. Subject to
Sections 1.5 and 2.3 above, TOTAL shall have full access to, and shared use of,
the OCT Facilities during the period that the Initial Alterations are being
constructed.
11.3    If TOTAL performs any Alterations (including the Initial Alterations),
TOTAL shall be obligated to insure all such Alterations during the Sublease Term
for their full replacement cost value.
12.
CASUALTY OR EMINENT DOMAIN.

12.1    In the event of a fire or other casualty affecting the Building or the
Sublease Premises, or of a taking of all or a part of the Building or the
Sublease Premises under the power of eminent domain, Amyris shall be entitled to
exercise any right it may have to terminate the Master Lease without first
obtaining the consent or approval of TOTAL, except as provided in Section 18.4
below. If the Master Lease imposes on Amyris the obligation to repair or restore
the Sublease Premises, the Building, or any leasehold improvements or
alterations, (i) TOTAL shall be responsible for repair or restoration of the
TOTAL Dedicated Area, and any leasehold improvements or alterations within the
TOTAL Dedicated Area, to the extent Amyris, as tenant under the Master Lease, is
obligated under the Master Lease, and (ii) Amyris shall be responsible for
repair or restoration of the OCT Facilities and the Amyris Dedicated Area, and
any leasehold improvements or alterations within the OCT Facilities and the
Amyris Dedicated Area. If the Master Lease is terminated by reason of a casualty
or a taking, this Sublease shall terminate on the date the Master Lease
terminates.
12.2     As between TOTAL and Amyris, to the extent permitted by the Master
Lease, each party shall be entitled to seek an award or compensation in any
condemnation proceeding, whether for a total or partial taking, for damage to
its respective business, loss of goodwill, relocation costs, and the cost of any
Alterations paid for by it.

24



--------------------------------------------------------------------------------



12.3    Amyris and TOTAL hereby waive and release each and all of their
respective common law and statutory rights inconsistent herewith, whether now or
hereafter in effect, including without limitation, Section 1265.130 of the
California Code of Civil Procedure, as amended from time to time.
13.
SURRENDER.

13.1    On the Expiration Date or any earlier termination of the Sublease or of
TOTAL’s right to possession of the Sublease Premises, TOTAL will at once
surrender and deliver up the Sublease Premises, together with all improvements
thereon (other than those which TOTAL is required to remove pursuant to Section
11 above), to Amyris in substantially the same condition as when delivered to
TOTAL, reasonable wear and tear, casualty, and damage by Amyris to the OCT
Facilities excepted. Conditions existing because of TOTAL’s failure to perform
maintenance, repairs or replacements as required of TOTAL under this Sublease
shall not be deemed “reasonable wear and tear.” TOTAL shall surrender to Amyris
all keys and electronic access cards to the Sublease Premises.
13.2    All Alterations in or upon the Sublease Premises made by TOTAL and not
removed or required to be removed hereunder shall become a part of and shall
remain upon the Sublease Premises upon such termination. If removal of any
Alterations is required pursuant to Section 11 above, TOTAL shall restore the
Sublease Premises to their condition prior to the making of any Alterations and
repair any damage caused by such removal or restoration. If TOTAL is permitted
or required to remove any Alteration or a portion thereof, and TOTAL does not
complete such removal in accordance with this Section, Amyris may remove the
same (and repair any damage occasioned thereby), and dispose thereof, or at its
election, warehouse the same. TOTAL shall pay the costs of such removal, repair
and warehousing, plus an administrative fee equal to five percent (5%) of such
costs, on demand.
13.3    On or prior to the Expiration Date or any earlier termination of the
Sublease or of TOTAL’s right to possession of the Sublease Premises, TOTAL shall
remove TOTAL’s personal property that is not affixed to the Sublease Premises
and TOTAL’s trade fixtures, and TOTAL shall repair any damage to the Sublease
Premises which may result from such removal. If TOTAL does not remove TOTAL’s
trade fixtures or personal property from the Sublease Premises on or before the
Expiration Date or the earlier termination of the Sublease or of TOTAL’s right
to possession, Amyris may, at its option, remove the same (and repair any damage
occasioned thereby and restore the Sublease Premises as aforesaid) and dispose
thereof or warehouse the same, and TOTAL shall pay the cost of such removal,
repair, restoration or warehousing, plus as administrative fee equal to five
percent (5%) of such costs, to Amyris on demand.
14.
TOTAL’S DEFAULT.

14.1    Any one or more of following events shall be considered a “Default” by
TOTAL:
14.1.1    TOTAL shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against TOTAL asking
reorganization of TOTAL under the federal bankruptcy laws as now or hereafter
amended, or under the laws of any state, shall be entered, and any such decree
or judgment or order shall not have been vacated or stayed or set aside within
thirty (30) days from the date of the entry or granting thereof; or
14.1.2    TOTAL shall file, or admit the jurisdiction of the court and the
material allegations contained in, any petition in bankruptcy, or any petition
pursuant or purporting to be pursuant to the federal Bankruptcy laws now or
hereafter amended, or TOTAL shall institute any proceedings for relief of TOTAL
under any bankruptcy or insolvency laws or any laws relating to the relief of
debtors, readjustment of indebtedness, re-organization, arrangements,
composition or extension; or

24



--------------------------------------------------------------------------------



14.1.3    TOTAL fails to make any payment of Rent required to be made by TOTAL
within ten (10) days of the date it is due; or
14.1.4    The occurrence of any of the following: (i) TOTAL shall make a general
assignment for the benefit of creditors; (ii) TOTAL shall admit in writing to
its creditors its inability to generally pay its debts as they come due; (iii)
TOTAL’s interest in the Sublease Premises are levied on by any revenue officer
or similar officer and such levy shall not have been removed within thirty (30)
days from the date levied; or (iv) a decree or order appointing a receiver of
the property of TOTAL shall be made and such decree or order shall not have been
vacated, stayed or set aside within thirty (30) days from the date of entry or
granting thereof; or
14.1.5    TOTAL fails to perform and comply with any of its other covenants,
agreements, obligations and use restrictions contained in this Sublease
(including the incorporated Master Lease provisions which are to be compiled
with by TOTAL hereunder), and such failure continues for more than five (5)
business days after notice thereof in writing to TOTAL; or
14.1.6    TOTAL violates the provisions of Section 10 of this Sublease; or
14.1.7    Any of the representations and warranties provided herein by TOTAL
shall prove to be false or misleading in any material respect; or
14.1.8    TOTAL shall be in monetary default beyond any applicable cure period
under the terms of the Services Agreement.
14.2    Upon the occurrence of any one or more Defaults by TOTAL, Amyris may
exercise any remedy against, and recover such amounts from, TOTAL as Master
Landlord may exercise or be entitled to for default by Tenant under the Master
Lease, (including without limitation, the right to terminate this Sublease),
which provisions of the Master Lease are hereby incorporated herein by
reference. Without limiting the generality of the foregoing, Amyris may exercise
the damage remedies available under California Civil Code Sections 1951.2 and
1951.4 or any similar or successor statute which provides that a lessor may
continue a lease in effect and recover damages as they become due.
15.
AMYRIS’S DEFAULT.

15.1    Any one or more of the following events shall be considered a “Default”
by Amyris under this Sublease:
15.1.1    Amyris shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against Amyris asking
reorganization of Amyris under the federal bankruptcy laws as now or hereafter
amended, or under the laws of any state, shall be entered, and any such decree
or judgment or order shall not have been vacated or stayed or set aside within
thirty (30) days from the date of the entry or granting thereof; or
15.1.2    Amyris shall file, or admit the jurisdiction of the court and the
material allegations contained in, any petition in bankruptcy, or any petition
pursuant or purporting to be pursuant to the federal Bankruptcy laws now or
hereafter amended, or Amyris shall institute any proceedings for relief of
Amyris under any bankruptcy or insolvency laws or any laws relating to the
relief of debtors, readjustment of indebtedness, re-organization, arrangements,
composition or extension; or
15.1.3    Amyris shall fail to perform and comply with any of its covenants,
agreements, obligations and use restrictions contained in this Sublease
(including the incorporated Master Lease provisions which are to be complied
with by Amyris hereunder), and such failure continues for more than

24



--------------------------------------------------------------------------------



fifteen (15) days after notice thereof in writing to Amyris; provided the cure
period in this section shall not apply to any dispute between the parties
regarding TOTAL’s right to access the OCT Facilities in accordance with the
terms of this Sublease, which shall be resolved as provided in Sections 2.3 and
23.12 hereof; or
15.1.4    The occurrence of any of the following: (i) Amyris shall make any
assignment for the benefit of creditors; (ii) Amyris shall admit in writing to
its creditors its inability to generally pay its debts as they come due; (iii)
Amyris’s interest in the Master Premises are levied on by any revenue officer or
similar officer and such levy shall not have been removed within thirty (30)
days from the date levied; or (iv) a decree or order appointing a receiver of
the property of Amyris shall be made and such decree or order shall not have
been vacated, stayed or set aside within thirty (30) days from the date of entry
or granting thereof; or
15.1.5    Subject to Amyris’ termination rights under this Sublease, Amyris
shall fail to preserve its leasehold estate and interests in and to the Master
Lease; or
15.1.6    Any of the representations and warranties provided herein by Amyris
shall prove to be false or misleading in any material respect; or
15.1.7    Amyris shall fail to obtain, maintain and preserve and take all
necessary action to timely renew all permits, licenses, authorizations,
approvals and entitlements necessary or appropriate for it to use and occupy the
Master Premises; or
15.1.8     Amyris shall be in default beyond any applicable cure period under
the terms of the Services Agreement.
15.2    Upon and during the continuance of any Default by Amyris hereunder, in
addition to any other rights or remedies provided for hereunder, TOTAL shall
have the right to withhold Base Rent until such Default is cured, and to the
extent such Default is incapable of being cured, or is not cured within fifteen
(15) days of notice of such Default to Amyris, to offset the value of any
damages caused by such Default against the Base Rent reserved for the balance of
the Sublease Term.
16.
HOLDING OVER.

16.1    TOTAL has no right to occupy the Sublease Premises or any portion
thereof after the Expiration Date or after the termination of this Sublease or
of TOTAL’s right to possession hereunder. In the event TOTAL or any party
claiming by, through or under TOTAL holds over, Amyris may exercise any and all
remedies available to it at law or in equity to recover possession of the
Sublease Premises, and to recover the damages specified in Section 16.2 below by
reason of such holdover. For clarity, the License terminates on the earliest of
(i) the Expiration Date, or (ii) early termination of the Sublease.
16.2    Without limiting Amyris’s rights under Section 16.1, for each and every
month that TOTAL or any party claiming by, through or under TOTAL remains in
occupancy of all or any portion of the Sublease Premises after the Expiration
Date or after the earlier termination of this Sublease or of TOTAL’s right to
possession, TOTAL shall pay, in addition to the Excess Utility Charges payable
hereunder, monthly rental at a rate equal to 125% of the rate of Base Rent
payable by TOTAL hereunder immediately prior to the Expiration Date or earlier
termination of this Sublease or of TOTAL’s right to possession; provided,
however, if the Expiration Date or the date of any earlier termination of this
Sublease or of TOTAL’s right to possession occurs during 2019, the rate of Base
Rent payable by TOTAL hereunder immediately prior to the Expiration Date or
earlier termination of this Sublease or of TOTAL’s right to possession shall be
deemed to mean the rate of Base Rent payable hereunder during 2018. The

24



--------------------------------------------------------------------------------



acceptance by Amyris of any lesser sum shall be construed as payment on account
and not in satisfaction of damages for such holding over. In addition to the
payment of the amounts provided herein, in the event TOTAL or any party claiming
by, through or under TOTAL holds over, TOTAL shall also be (i) liable to Amyris
for actual damages payable by Amyris to Master Landlord by reason of such
holdover, and (ii) liable to Amyris for its actual damages , including, those
incurred by Amyris or payable by Amyris to Amyris’s proposed assignee or
subtenant, in the event Amyris has entered into a binding agreement for the
assignment of the Master Lease (including any assignment which is not subject to
Section 10.2 above) or for the sublease of either the entire Master Premises or
any portion of the Master Premises which includes any portion of the Sublease
Premises), if TOTAL’s holdover prevents or delays Amyris from delivering the
Master Premises or applicable portion thereof as required.
17.
ENCUMBERING TITLE.

17.1    TOTAL shall not do any act which in any way encumbers the title of
Master Landlord in and to the Building nor shall the interest or estate of
Master Landlord or Amyris be in any way subject to any claim by way of lien or
encumbrance, whether by operation of law or by virtue of any express or implied
contract by TOTAL, or by reason of any other act or omission of TOTAL. Any claim
to, or lien upon, the Sublease Premises or the Building arising from any act or
omission of TOTAL shall accrue only against the estate of TOTAL and shall be
subject and subordinate to the paramount title and rights of Master Landlord and
Amyris.
17.2    Without limiting the generality of Section 16.1, TOTAL shall not permit
the Sublease Premises or the Building to become subject to any mechanics’,
laborers’ or materialmen’s lien on account of labor or material furnished to or
at the request of TOTAL in connection with work of any character performed on
the Sublease Premises by, or at the direction or sufferance of, TOTAL. If TOTAL
fails to do so within fifteen (15) days following written notice from Amyris,
Amyris may cause such liens to be released by any means it deems proper,
including payment, at TOTAL’s expense and without affecting Amyris’s rights.
18.
PROVISIONS REGARDING MASTER LEASE.

18.1    This Sublease and all rights of the parties hereunder are subject and
subordinate to the Master Lease. The parties hereby acknowledge that it is not
practical in this Sublease to enumerate all of the rights and obligations of the
various parties under the Master Lease and specifically to allocate those rights
and obligations in this Sublease. Accordingly, in order to afford to TOTAL the
benefits of this Sublease and of those provisions of the Master Lease which by
their nature are intended to benefit the party in possession of the Sublease
Premises, and in order to protect Amyris against a Default by TOTAL which might
cause a default by Amyris under the Master Lease, Amyris and TOTAL covenant and
agree as set forth in this Section 18.
18.2    Except as herein otherwise expressly provided, and except those that by
their nature or purpose are inapplicable to the subleasing of the Sublease
Premises pursuant to this Sublease or are inconsistent with or modified by any
of the terms, covenants or conditions of this Sublease, and except for tenant’s
obligations to pay rent and all other amounts due under the Master Lease, and
except to the extent applicable solely to the Amyris Dedicated Area, all of the
terms and conditions contained in the Master Lease are incorporated herein by
reference as terms and conditions of this Sublease. Amyris and TOTAL agree to
each refrain from any act or omission that would result in a Default (as defined
in the Master Lease) on the part of the tenant under the Master Lease. Except as
set forth in this Section above or otherwise excluded herein, the provisions of
the Master Lease are hereby expressly incorporated into this Sublease with the
term “Amyris” substituted for Landlord, the term “TOTAL” substituted for Tenant,
the term “Sublease” substituted for Lease and, without limiting any of Amyris’s
obligations hereunder

24



--------------------------------------------------------------------------------



(including pursuant to the incorporated terms of the Master Lease) with respect
to the OCT Facilities, including the maintenance thereof, the term “Sublease
Premises” substituted for “Premises,” as the context requires.
18.3    Except as otherwise expressly provided in this Sublease, TOTAL shall
perform all affirmative covenants and shall refrain from performing any act that
is prohibited by the negative covenants of the Master Lease, where the
obligation to perform or refrain from performing is by its nature imposed upon
the party in possession of the TOTAL Dedicated Area. Other than covenants
regarding use and restrictions on use, and other than the obligation to refrain
from performing any act that is prohibited by the negative covenants of the
Master Lease (all which shall be performed and observed by both Amyris and TOTAL
with respect to the OCT Facilities), Amyris shall be responsible for performing
all affirmative covenants of the Master Lease, where the obligation to perform
is by its nature imposed upon the party in possession of the OCT Facilities. If
Amyris should Default (as defined in the Master Lease) under the Master Lease,
and provided such Default was not caused by TOTAL, TOTAL shall have the right,
but not the obligation, to cure such Default(s) on behalf of Amyris and all
costs incurred by TOTAL in so doing may be offset by TOTAL against the Base Rent
Installment Payment next coming due under this Sublease, and any subsequent Base
Rent Installment Payment until satisfied.
18.4    It is expressly agreed that: (a) if the Master Lease should terminate
prior to the Expiration Date, Amyris shall have no liability to TOTAL except in
respect of a breach of Amyris’ covenants contained herein; and (b) to the extent
the Master Lease grants Amyris any discretionary right to terminate the Master
Lease (either as to the entire Master Premises or as to any portion of the
Master Premises which includes the Sublease Premises), whether due to casualty,
condemnation, by election by Amyris or otherwise, Amyris shall be entitled to
exercise or not exercise such right in its sole and absolute discretion, without
liability to TOTAL; provided, however, so long as TOTAL is not then in Default
under this Sublease, Amyris shall not elect to terminate the Master Lease as to
the Sublease Premises under any discretionary right to terminate the Master
Lease without the prior written consent of TOTAL, which consent shall not be
unreasonably withheld, conditioned or delayed.
18.5    Any non-liability, release, indemnity or hold harmless provision in the
Master Lease for the benefit of Master Landlord shall be deemed to apply under
this Sublease and inure to the benefit of both Amyris and Master Landlord. Any
non-liability, release, indemnity or hold harmless provision in the Master Lease
for the benefit of Amyris, as Tenant, shall be deemed to apply under this
Sublease and inure to the benefit of TOTAL. Amyris shall cooperate and use
commercially reasonable efforts to ensure that TOTAL receives such benefit.
18.6    If TOTAL desires to take any action that requires the consent of Master
Landlord under the terms of the Master Lease, then, notwithstanding anything to
the contrary herein: (i) Amyris, independently, shall have a reasonable right of
approval or disapproval; (ii) TOTAL shall not take any such action until it
obtains the consent of both Amyris and Master Landlord; and (iii) TOTAL shall
request that Amyris obtain Master Landlord’s consent on TOTAL’s behalf and
Amyris shall use commercially reasonable efforts to obtain such consent. TOTAL
shall pay all costs reasonably incurred by Amyris in seeking or procuring Master
Landlord’s consent. Any approval or consent required of Amyris conclusively
shall be deemed reasonably withheld if approval or consent also is required of
Master Landlord, and Master Landlord fails to give Master Landlord’s approval or
consent.
18.7    Amyris agrees to forward to TOTAL, (a) a copy of any notices relating to
the Sublease Premises that Amyris delivers to the Master Landlord, and (b) upon
receipt thereof by Amyris, (i) a copy of each notice of default received by
Amyris in its capacity as tenant under the Master Lease, and (ii) a copy of each
notice of default or non-payment received by Amyris from any utility or other
service providers to the Master Premises. Upon the full execution of this
Sublease, Amyris shall request that

24



--------------------------------------------------------------------------------



Master Landlord simultaneously forward to TOTAL, at TOTAL’s notice address
provided in this Sublease, a copy of any default notices from Master Landlord to
Amyris. TOTAL agrees to forward to Amyris, upon receipt thereof, copies of any
notices received by TOTAL with respect to the Sublease Premises from the Master
Landlord.
18.8    As between Amyris and TOTAL, in the event of a conflict between the
provisions of the Master Lease and the provisions of this Sublease, the
provisions of this Sublease shall control.
18.9    Amyris will perform all of the obligations of the tenant pursuant to the
Master Lease, except those expressly undertaken by TOTAL pursuant to this
Sublease, to the extent failure to perform the same could adversely affect the
rights of TOTAL hereunder. So long as TOTAL is not in Default under this
Sublease, Amyris will not consent to any amendment of the Master Lease that
could adversely affects the rights of TOTAL hereunder, without the prior written
consent of TOTAL, which may be given or withheld in TOTAL’s sole discretion
(provided that the foregoing shall not be construed to limit or otherwise
restrict Master Landlord from exercising any rights it has under the Master
Lease or, except as provided in Section 18.4 above, Amyris from exercising any
termination right it has under the Master Lease, including in the event of
casualty, condemnation or as a result of any default by Master Landlord, without
the need for consent of TOTAL).
18.10    Notwithstanding anything to the contrary contained herein, the
following provisions of the Master Lease shall not apply to the benefit of TOTAL
and are not, and shall not be deemed to be, incorporated by reference into this
Sublease: (a) the following provisions of the Master Lease: Sections 1.1, 1.3
(but only to the extent the defined terms are used only in provisions that are
otherwise not applicable to this Sublease), 2.1(b), 2.2, 2.3, 2.4, 2.5, 2.6,
2.7, 2.8, 3.1, 4.1, 4.2, 4.3, 6.6, 9.1(a)(1) (but only pertaining to Tenant’s
right to undertake Decoration Work), 9.3, 11.4, 12,1, 16.3, 20.1(b) (except to
the extent Amyris is required to provide to Master Landlord financial statements
of TOTAL pursuant to Section 20.1(b) of the Master Lease), 25.1, 25.8, 25.10;
Articles 5, 13, 14, 15, 21 and 22; Exhibits A and B; Riders 1 and 2, and
Schedule 1 to Exhibit B; and all of the Lease Amendments (other than solely for
the purpose of establishing the Master Premises leased under the Master Lease to
the extent such Master Premises comprise part of the Sublease Premises and
establishing the Expiration Date of the Master Lease). With respect to Section
8.1 of the Original Lease, all references to “Landlord” shall, for purposes of
incorporation herein, mean Master Landlord and not Amyris. Notwithstanding that
Section 16.3 of the Master Lease is stated not to be incorporated into this
Sublease, Amyris and TOTAL agree that:
a.    to the extent any proceeds of Master Landlord’s insurance are paid to
Amyris during the Sublease Term for restoration of any portion of the TOTAL
Dedicated Area or the OCT Facilities, then (i) any such proceeds paid to Amyris
with respect to any damage to the OCT Facilities shall be utilized for the
repair and maintenance of the OCT Facilities, to the extent Amyris has the
obligation to repair and maintain the OCT Facilities under this Sublease, and
(ii) any such proceeds paid to Amyris with respect to any damage to the TOTAL
Dedicated Area shall be paid to and utilized by TOTAL for the repair and
maintenance of the TOTAL Dedicated Area in accordance with TOTAL’s obligations
under this Sublease with respect to the TOTAL Dedicated Area; and
b.    to the extent any proceeds of Master Landlord’s insurance are paid for
Landlord’s liability relating to matters or events occurring in the Sublease
Premises during the Sublease Term, then any such proceeds shall be paid to the
appropriate claimant(s) or, if the claimant(s) has already been compensated,
then the proceeds shall be divided between Amyris and TOTAL in the percentages
reflecting their respective liability to the claimant(s).

24



--------------------------------------------------------------------------------



19.    MASTER LANDLORD’S CONSENT. This Sublease and the obligations of the
parties hereunder are expressly conditioned upon the written consent hereto by
Master Landlord in a form reasonably acceptable to TOTAL and Amyris, and receipt
by TOTAL of a separate agreement between Master Landlord and TOTAL, in a form
acceptable to TOTAL. Amyris and TOTAL hereby agree, for the benefit of Master
Landlord, that this Sublease and Master Landlord’s consent hereto shall not: (a)
create privity of contract between Master Landlord and TOTAL; (b) be deemed to
have amended the Master Lease in any regard (unless Master Landlord shall have
expressly agreed in writing to such amendment); or (c) be construed as a waiver
of Master Landlord’s right to consent to any assignment of the Master Lease by
Amyris or any further subletting of the Sublease Premises, or as a waiver of
Master Landlord’s right to consent to any assignment by TOTAL of this Sublease
or any subletting of the Sublease Premises or any part thereof.
20.
PRESERVATION OF THE LEASEHOLD ESTATE.

20.1    Amyris acknowledges that pursuant to Section 365 of the Bankruptcy Code,
it is possible that a trustee in bankruptcy of the Master Landlord, its
successors and assigns, or as debtor-in possession, could reject the Master
Lease, in which case Amyris, as lessee, would have the election described in
Bankruptcy Code Section 365(h) (the “Election”) to treat the Master Lease as
terminated by such rejection, or, in the alternative, to remain in possession
for the balance of the term of the Master Lease and any renewal or extension
thereof that is enforceable by Amyris under applicable non-bankruptcy law.
Provided TOTAL is not then in Default under this Sublease, Amyris covenants that
Amyris will not suffer or permit the termination of the Master Lease by exercise
of the Election or otherwise without the prior written consent of TOTAL. Amyris
acknowledges that given the potential negative effect to its rights under this
Sublease, TOTAL does not anticipate that it would consent to the termination of
the Master Lease under such circumstances and shall not be obligated to give
such consent. In order to secure the covenant made in this subsection, Amyris
hereby assigns the Election to TOTAL. Amyris acknowledges and agrees that the
Election is in the nature of a remedy, and to the extent made in favor of
retaining Amyris’s rights under the Master Lease, Amyris shall bear all
responsibility for complying with any of its obligations thereunder.
21.
RIGHTS IN BANKRUPTCY.

21.1    Amyris acknowledges and agrees that this Sublease is a lease of real
property as contemplated by Bankruptcy Code Section 365(h). Upon the filing of a
case by or against Amyris under the Bankruptcy Code, Amyris shall continue to
perform all of its obligations under this Sublease, including without
limitation, by providing TOTAL with use and access (including, without
limitation, access codes and keys) of the (a) OCT Facilities, and (b) Furniture
and Equipment, subject to the rights of Lienholders, consistent with the
provisions of this Sublease, and, in each case, without the need for any further
request from TOTAL, or notice and hearing. To the extent Amyris rejects this
Agreement under the Bankruptcy Code and TOTAL elects to retain its rights, (x)
TOTAL shall have the full rights provided to it under Bankruptcy Code Section
365(h)(1)(A)(ii), (y) the value of any damage caused by such rejection shall
include, in addition to those caused by the non-performance hereunder, the value
of any damages resulting from Amyris’s rejection of the Services Agreement in
such bankruptcy (including any loss to use of the Furniture and Equipment),
should such agreement also be rejected, given the parties’ agreement that the
services thereunder relate to Amyris’s obligations hereunder, and (z) TOTAL
shall have full and complete use of and access to the OCT Facilities and the
right to use the Furniture and Equipment that is then located in the OCT
Facilities, without any requirement of Amyris, OCT Manager or OCT Personnel
permission, cooperation or supervision (with TOTAL hereby acknowledging that
some or all of the Furniture and Equipment listed on Exhibit C may not then be
located in the OCT Facilities, by reason of the foreclosure of liens that Amyris
is permitted to grant on the Furniture and Equipment). TOTAL will indemnify,
defend and hold harmless Amyris from any Losses arising from TOTAL’s use of the
OCT

24



--------------------------------------------------------------------------------



Facilities, or any Furniture and Equipment during the Sublease Term, pursuant to
subsection (z) above. The foregoing indemnity will survive the expiration or
earlier termination of the Sublease Term.
21.2    Upon the filing of a case by or against Amyris under the Bankruptcy
Code, TOTAL is entitled to relief from the automatic stay imposed by Bankruptcy
Code Section 362, or otherwise, to allow TOTAL to exercise its rights and
remedies under this Sublease, and as otherwise provided by law. Amyris
unconditionally and irrevocably waives the benefit of such automatic stay and
shall not, in any manner, oppose or otherwise delay any motion filed by TOTAL
for relief from the automatic stay.
22.
NOTICES.

22.1    All notices that may or are required to be given by either party to the
other shall be in writing and shall be deemed given when received or refused if
personally delivered, or if sent by United States registered or certified mail,
postage prepaid, return receipt requested, or if sent by a nationally recognized
overnight commercial courier service providing receipted delivery, in any such
case (a) if to TOTAL, addressed to TOTAL at the address specified in
Section 1.10 or at such other place as TOTAL may from time to time designate by
notice in writing to Amyris or (b) if to Amyris, addressed to Amyris at the
address specified in Section 1.11 or at such other place as Amyris may from time
to time designate by notice in writing to TOTAL. Notices may also be given by
email (and shall be deemed received if made by 5:00 p.m. Pacific time on the
business day transmitted, and if after such time, then on the next business
day), provided they are also given by one of the other methods permitted above.
Each party agrees promptly to deliver to the other party a copy of any notice,
demand, request, consent or approval received from Master Landlord.
23.
MISCELLANEOUS.

23.1    Each party warrants to the other that it has had no dealings with any
broker or agent in connection with this Sublease. Each party covenants to
protect, defend, indemnify and hold harmless the other party from and against
any and all costs (including reasonable attorneys’ fees), expense or liability
for any compensation, commission and charges claimed by any broker or other
agent with respect to this Sublease or the negotiation thereof on behalf of the
indemnifying party.
23.2    In the event that any action or proceeding is brought by either party to
enforce the terms of this Sublease, the prevailing party shall be entitled to
reasonable attorneys' fees and costs.
23.3    This Sublease, including Exhibits A, B, C, D, E and F hereto, is the
entire agreement between the parties regarding its subject matter and supersedes
any prior oral or written agreements among them regarding the subject matter
contained herein.
23.4    No waiver of any provision of this Sublease or consent to any action
shall constitute a waiver of any other provision of this Sublease or consent to
any other action. No waiver or consent shall constitute a continuing waiver or
consent, or commit a party to provide a future waiver, unless such provision is
expressly set forth in writing. Any waiver given by a party shall be void if the
party requesting such waiver has not provided a full and complete disclosure of
all material facts relevant to the waiver requested.
23.5    The terms of this Sublease have been negotiated by the parties hereto
and the language used in this Sublease shall be deemed to be the language chosen
by the parties hereto to express their mutual intent. The parties acknowledge
and agree that each party and its counsel have reviewed and revised this
Sublease and that no rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall be employed in the
interpretation of this Sublease.

24



--------------------------------------------------------------------------------



23.6    This Sublease is subject to amendment only by a writing that makes
reference to this Sublease and is signed by all parties hereto.
23.7    This Sublease may be executed in counterparts, each of which shall
constitute an original, but all of which together shall constitute one and the
same instrument.
23.8    In case of any default by Amyris of its obligations to TOTAL under this
Sublease, TOTAL shall have no right or recourse to property or assets of any
officer, member, director, employee, shareholder, or agent of Amyris to recover
such loss or damage. In no event shall Amyris be liable under any legal or
equitable theory of liability for any indirect, special, incidental,
consequential or punitive damages, however caused and on any theory of
liability, arising out of this Sublease or any other subject matter of this
Sublease. In case of any default by TOTAL of its obligations under this
Sublease, Amyris shall have no right or recourse to property or assets of any
officer, member, director, employee, shareholder, or agent of TOTAL to recover
such loss or damage. In no event shall TOTAL be liable under any legal or
equitable theory of liability for any indirect, special, incidental,
consequential or punitive damages, however caused and on any theory of
liability, arising out of this Sublease or any other subject matter of this
Sublease. Without limiting the foregoing, Amyris and TOTAL agree that, in no
event, shall either party have liability to the other for any matter arising out
of this Sublease, whether in the context of litigation or otherwise, in excess
of one million dollars ($1,000,000) in the aggregate, other than for matters
caused by the gross negligence or willful misconduct of such party.
23.9    All provisions of this Sublease that require the payment of money,
performance of obligations or the delivery of property after the termination of
this Sublease, or require any party to indemnify, defend or hold the other party
harmless, shall survive the expiration or earlier termination of this Sublease.
23.10        Neither Amyris nor TOTAL shall record this Sublease nor any
memorandum hereof without the written consent of the other and any attempt by
TOTAL to do the same shall constitute an immediate and uncurable Default by
TOTAL under this Sublease. All provisions of the Master Lease which require
Amyris, as tenant, to submit, exhibit to, supply or provide Master Landlord with
evidence, certificates, or any other matter or thing shall be deemed to require
TOTAL to submit, exhibit to, supply or provide, the same to both Master Landlord
and Amyris.
23.11    This Sublease shall be governed by the laws of the State of California
as such laws are applied to contracts entered into and to be performed with such
state, without regard to any conflict of laws provisions.
23.12     Dispute Resolution.
23.12.1     Excluding (i) actions by Amyris for unlawful detainer following a
Default by TOTAL under Sections 14.1.1, 14.1.2, 14.1.3, 14.1.4 or 14.1.8, and/or
actions to recover Rent due under this Sublease, whether following the
termination of this Sublease, an action pursuant to Civil Code Section 1951.4 or
otherwise, (ii) the rights granted to TOTAL in Section 2.5 above to offset
against Base Rent the cost of replacing Furniture and Equipment or of curing
defaults of Amyris under any financing arrangement with a Lienholder regarding
any of the Utilities Equipment), (iii) the rights granted to TOTAL in Section
15.2 above to offset against Base Rent the value of any damages to TOTAL caused
by Amyris’s Default under this Sublease, (iv) the rights granted to TOTAL in
Section 18.3 above to offset against Base Rent the costs incurred by TOTAL of
curing a Default (as defined in the Master Lease) by Amyris under the Master
Lease, (v) the rights granted to TOTAL in Sections 4.2 and 7.1 above to daily
Base Rent abatement in the event of delay in the Delivery Date, and (vi) the
rights of TOTAL to receive its proportionate share of, or the benefit of, any
abatement pursuant to Section 4.5 above, if there is a

24



--------------------------------------------------------------------------------



dispute between the Amyris and TOTAL arising out of this Sublease, the Joint
Oversight Team shall, upon written request by either party, review and attempt
to informally resolve, as provided in Section 7(a) of the Services Agreement. If
the Joint Oversight Team does not resolve such dispute to the satisfaction of
both parties within five (5) business days from the date of the initial notice
of a dispute to the Joint Oversight Team, the parties shall each escalate such
dispute to their respective officers, who shall meet (by phone or in person
within ten (10) business days from the date of the initial notice to the Joint
Oversight Team and endeavor to resolve such dispute. If such Officers are unable
to resolve such dispute within thirty (30) business days from the date of the
initial notice to the Joint Oversight Team, the parties shall submit the problem
or dispute to arbitration in accordance with Sections 7(b) and 7(c) of the
Services Agreement (for purposes of Section 7(b) of the Services Agreement, the
last day of such thirty (30) business day period shall be the “Arbitration
Date”). If any right of TOTAL to offset or abate Base Rent under this Sublease
is required to be submitted to the process described in this Section 23.12.1 and
the right of TOTAL to so offset or abate Base Rent is ultimately submitted to
arbitration pursuant to this Section 23.12.1, then TOTAL’s obligation to pay
Base Rent shall be suspended during the period of the arbitration and, if (but
only if) it is determined that TOTAL was not entitled to abate or offset against
its obligation to pay Base Rent, TOTAL shall promptly pay to Amyris an amount
equal to the suspended Base Rent. If it is determined that TOTAL was entitled to
abate or offset against its obligation to pay Base Rent, TOTAL shall have no
obligation to pay to Amyris any portion of the suspended Base Rent.
23.12.2    Any dispute referred to arbitration as provided above, shall be
referred to and be finally settled in accordance with the Arbitration Rules and
Procedures of JAMS then in effect, (the “Rules”), without recourse to the
ordinary courts of law, by three arbitrators with substantial experience in
resolving complex commercial contract disputes. Each of the parties shall
nominate an arbitrator, and the two so nominated shall, once their appointment
is confirmed by JAMS, nominate the third arbitrator, who shall act as
Chairperson of the arbitral tribunal. If, however, the two arbitrators nominated
by TOTAL and Amyris cannot agree upon a third arbitrator within thirty (30) days
of their confirmation, the third arbitrator shall be chosen by JAMS in
accordance with the Rules. The seat or legal place of arbitration shall be New
York City (United States). The language shall to be used in the arbitral
proceedings shall be English. Notwithstanding anything to the contrary, either
party may seek injunctive or other forms of equitable relief at any time from
any court of competent jurisdiction.
23.13    Pursuant to California Civil Code Section 1938, Amyris hereby notifies
TOTAL that as of the Effective Date, Amyris has not obtained an inspection of
the Sublease Premises by a "Certified Access Specialist" to determine whether
the Sublease Premises meet all applicable construction-related accessibility
standards under California Civil Code Section 55.53.




[SIGNATURES ON FOLLOWING PAGE]




 
 
 
 
 




24



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Amyris and TOTAL have executed this Sublease, as of the
Effective Date.




AMYRIS:


 
TOTAL:


 
 
 
 
 
AMYRIS, INC., a Delaware corporation
 
TOTAL NEW ENGERGIES USA, INC., a Delaware corporation


 
 
 
 
 
 
 
 
 
 
By:
/s/ John Melo
 
By:
 
 
 
 
 
 
Name:


John Melo
 
Name:


 
 
 
 
 
 
Its:
C.E.O.
 
Its:
 


24



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Amyris and TOTAL have executed this Sublease, as of the
Effective Date.


AMYRIS:


 
TOTAL:


 
 
 
 
 
AMYRIS, INC., a Delaware corporation
 
TOTAL NEW ENGERGIES USA, INC., a Delaware corporation


 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
/s/ Denis Giorno
 
 
 
 
 
Name:


 
 
Name:


Denis Giorno
 
 
 
 
 
Its:
 
 
Its:
President & CEO



EXHIBIT A


DEPICTION OF SUBLEASE PREMISES




[amyris2014ex1003_image1a01.gif]

24



--------------------------------------------------------------------------------




EXHIBIT B


LIST OF HAZARDOUS MATERIALS
Material
Health
Fire
Reactivity
 
[*]
X
 
 
 
[*]


X
 
 
 
[*]


X
 
X
 
[*]


X
 
 
 
[*]


X
 
 
 
[*]


X
X
 
 
[*]


X
X
 
 
[*]


X
 
X
 
[*]


X
 
 
 
[*]


X
 
 
 
[*]


X
 
 
 
[*]


X
X
 
 
[*]


X
 
 
 
[*]


X
 
 
 
[*]


X
X
 
 
[*]


X
X
 
 
[*]


X
X
 
 
[*]


X
X
X
 
[*]


X
X
 
 
[*]


X
X
 
 
[*]


X
X
 
 
[*]


X
X
 
 
[*]


X
X
 
 
[*]


X
X
 
 
[*]


X
 
 
 
[*]


X
 
 
 
[*]


X
X
 
 
[*]


X
 
 
 
 
 
 
 





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



B-1

--------------------------------------------------------------------------------




 

EXHIBIT C
LIST OF MATERIAL FURNITURE AND EQUIPMENT


-
Ferrmentation:

[*]




-
Centrifugation:

[*]




-
General:

[*]




-
Analytical:

[*]




-
Utilities :

[*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



C-1

--------------------------------------------------------------------------------




[*]








[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.








--------------------------------------------------------------------------------




EXHIBIT D


PERMITS, APPROVALS AND AUTHORIZATIONS


SEE FOLLOWING PAGES

D-1

--------------------------------------------------------------------------------




[totalpilotplantsubleaseexhib.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease1.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease02.gif]






--------------------------------------------------------------------------------




[totalpilotplantsubleasea03.gif]






--------------------------------------------------------------------------------




[totalpilotplantsuble04.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease05.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease06.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease07.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease08.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease09.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease10.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease11.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease12.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease13.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease14.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease15.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease16.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease17.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease18.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease19.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease20.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease21.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease22.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease23.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease24.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease25.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease26.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease27.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease28.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease29.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease30.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease31.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease32.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease33.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease34.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease35.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease36.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease37.gif]






--------------------------------------------------------------------------------




[totalpilotplantsublease38.gif]












--------------------------------------------------------------------------------




EXHIBIT E


GENERAL DESCRIPTION OF INITIAL IMPROVEMENTS


 


This exhibit aims at defining the needs for adaptation of the TOTAL Dedicated
Area to comply with TOTAL’s needs, and will be used for the Architectual design
package. It is based in a conceptual study realized in 2013 with the help of
TOTAL’s engineering firm Clark, Richardson & Biskup Consulting Engineers, Inc..
The requirements have been defined across the following functional areas (FA’s):
-
Strain handling and storage (FA1)

-
Fermentation laboratory (FA2)

-
Recovery laboratory (FA3)

-
Fermentation pilot (FA4)

-
Recovery pilot (FA5)

-
Physico-Chemical Analytics (FA6)

-
Offices and general areas (FA7)

-
Utilities, storage and Waste treatment (FA8)



For each Functional area, the following section will specify:
-
Narrative summary of the activities to be led within the functional area

-
Envisioned floor space

-
List of main equipment

-
list of bench / hoods

-
Utilities requirements

-
Specific details (modularity, access restriction, co-location with others
activities, air control, security access…)



Different scenarios for TOTAL Dedicated Area configuration/implantation have
been studied during the conceptual study, and Scenario 4 (as represented on
figure A) has been jointly selected with Amyris. In this scenario, all the
functional areas are located in place of the current following existing areas :
Office area (PP-101), Conference room (PP-104), Copy area (PP-105), Break Area
(PP-106), Kitchen (PP-107), Toilets and Shower (PP108 & PP-109). In addition,
the toilets are relocated next to the entrance.
To accommodate this new area, Amyris will have to relocate its offices area in
the warehouse, this will be handle independently by Amyris.


A proposed conceptual layout of the TOTAL Dedicated Area is given in Figure A,
and a general view of the pilot is given in Figure C. The TOTAL Dedicated Area
represent a total area of 3671 sf; both represented in green in the layouts. A
layout of the existing condition of the premises is given in figure B, where the
area to be demolished is represented in red.
This conceptual layout may evolve during the design phase realized to be done by
a contracted Architectural company.


Strain handling and storage (FA1)
1.1
Narrative summary of activities

[*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-1    

--------------------------------------------------------------------------------




[*]


1.2
Itemized Description of FA1



v
Stand-alone/larger items



[*]


v
Bench-top items



[*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

E-2



--------------------------------------------------------------------------------








[*]


v
Benches & Storage



[*]




1.3
Specifics



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-3



--------------------------------------------------------------------------------






[*]




Fermentation laboratory (FA2)
2.1
Narrative summary of activities

[*]


2.2
Itemized Description of FA2



v
Stand-alone/larger items



[*]





E-4



--------------------------------------------------------------------------------




v
Bench-top items







[*]


v
Benches & Storage



[*]
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-5



--------------------------------------------------------------------------------






2.3
Specifics







[*]


Recovery laboratory (FA3) and Physical-Chemical Analytics (FA6)




Narrative summary of activities
[*]


FA3:
[*]


FA6:
[*]


Itemized description of FA3 & FA6


v
Bench-top items

[*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





E-6



--------------------------------------------------------------------------------






[*]






















































[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-7



--------------------------------------------------------------------------------








[*]




v
Benches, Hood & Storage



[*]




























[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-8



--------------------------------------------------------------------------------






[*]


Specifics


[*]


Fermentation pilot (FA4)
Narrative summary of activities
[*
 
Itemized description of FA4




[*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-9



--------------------------------------------------------------------------------






[*]




Specifics
[*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-10



--------------------------------------------------------------------------------




-
[*]



Recovery pilot (FA5)
Narrative summary of activities
[*]


Itemized description of FA5


[*]






































[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-11



--------------------------------------------------------------------------------






[*]


Specifics
[*]






[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-12



--------------------------------------------------------------------------------






[*}


Offices and general areas (FA7)


7.1
Narrative summary of FA7



[*]


7.2
Itemized description of FA7



[*]




7.3 Specifics


[*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-13



--------------------------------------------------------------------------------




8.
Utilities, storage and Waste treatment (FA8)



[*]








[amyris2014ex1003_image2a01.gif]
Figure A






[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



E-14



--------------------------------------------------------------------------------






[amyris2014ex1003_image3a01.gif]
Figure B
[amyris2014q210qex1003a04.gif]


Figure C

E-15



--------------------------------------------------------------------------------






EXHIBIT F


MASTER LEASE
(See following pages)
 


 






